Citation Nr: 1524539	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-27 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee sprain.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a post-operative meniscectomy left knee disability.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an increased disability rating in excess of 10 percent for right knee patellofemoral syndrome, with probable medial meniscus tear.  



REPRESENTATION

Appellant represented by:	Michele Mansmann, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In November 2009, a VA Form 21-22a, Appointment of Individual as Claimant's Representative, was received appointing Michele Mansmann, a private attorney, as the Veteran's representative.  Thereafter, in January 2013, the Veteran's appeal was certified to the Board.  Subsequently, in September 2014, the Veteran's attorney submitted a letter indicating her desire to withdraw her representation of the Veteran.  Under 38 C.F.R. § 20.608(b) (2014), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion.  A copy of the motion to withdraw, which is to be filed with the Office of the Senior Deputy Vice Chairman, must also be sent to the Veteran, who must be provided the opportunity to respond within 30 days of receipt.  The Board notes that the Veteran's attorney's September 2014 letter contained no statement of good cause for withdrawal; therefore, a formal motion to withdraw required by 38 C.F.R. § 20.608(b) has not been received by VA.  Accordingly, no change in representation is recognized.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

A review of the record reveals that the Veteran's July 2012 VA Form 9 substantive appeal requested a Travel Board hearing at the local RO; however, this request was subsequently withdrawn by the Veteran's attorney in September 2013.  

Significantly, the Veteran recently submitted a written statement in February 2015 which requested a videoconference hearing before the Board regarding his appeal.  Therefore, to ensure full compliance with due process requirements, a remand is required in order to afford the Veteran his requested videoconference hearing before the Board.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.700.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, to be held at the local RO at the next available opportunity.  Notify the Veteran and his attorney of the date, time, and location of the Board hearing, in accordance with 38 C.F.R. § 20.704 (2014) and associate the notice letter with the claims file.  Once the Veteran has been afforded the requested Board videoconference hearing, or in the event that he withdraws his hearing request or fails to appear on the scheduled date, complete any additional development warranted and then return the claims file to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




